Case 6:20-cv-01961-ACC-LRH Document 36 Filed 02/11/21 Page 1 of 4 PageID 249




                         UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

BRENDA WALTER,

                     Plaintiff,

v.                                                       Case No: 6:20-cv-1961-ACC-LRH

AIRBNB, INC.,

                     Defendant.


                                         ORDER

       This cause comes before the Court on the Motion to Compel Arbitration and

Stay Litigation or, in the Alternative, Motion to Dismiss and/or for More Definite

Statement filed by Defendant Airbnb, Inc. (Doc. 7). Plaintiff Brenda Walter has filed

a Notice to the Court conceding that Airbnb is entitled to the relief sought in its

Motion to Compel Arbitration (Doc. 35); thus, the Motion to Compel Arbitration is

unopposed. For the reasons set forth below, the Court will compel arbitration.

       I.     BACKGROUND

       Plaintiff Brenda Walter, the personal representative of the estate of Carol

Althea Lewis, brings this case pursuant to Florida’s Wrongful Death Act. (Doc. 1-1

¶ 16). In her Complaint, 1 Plaintiff alleges that Ms. Lewis booked a short-term

property rental and excursion through Airbnb and “died as a result of dangerous and

hazardous conditions during said excursion.” (Id. ¶¶ 9-10). In its Motion to Compel


       1
         On September 11, 2020, Plaintiff filed her Complaint in state court. (Doc. 1-1). On
October 22, 2020, Airbnb removed the action to this Court. (Doc. 1).
Case 6:20-cv-01961-ACC-LRH Document 36 Filed 02/11/21 Page 2 of 4 PageID 250




Arbitration, Airbnb alleges that Plaintiff’s claim “cannot proceed in this forum”

because it is “subject to mandatory contractual arbitration.” (Doc. 7 at 1).

      II.    LEGAL STANDARD

      Pursuant to the Federal Arbitration Act (FAA), in a contract for a transaction

involving interstate commerce, a written provision requiring arbitration for claims

or controversies arising out of the contract or transaction “shall be valid, irrevocable,

and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. A party to a contract with an arbitration

agreement may move the court to compel arbitration, and the court must compel

arbitration if the parties contractually agreed to arbitrate the claims at issue. See

id. § 4. At the request of one of the parties bound to arbitrate, the court must also

stay the proceedings pending resolution of the arbitration. See id. § 3. Specifically,

“the FAA requires a court to either stay or dismiss a lawsuit and to compel arbitration

upon a showing that (a) the plaintiff entered into a written arbitration agreement that

is enforceable ‘under ordinary state-law’ contract principles and (b) the claims

before the court fall within the scope of that agreement.” Lambert v. Austin Ind., 544

F.3d 1192, 1195 (11th Cir. 2008) (citing 9 U.S.C. §§ 2–4; Paladino v. Avnet Comput.

Techs., Inc., 134 F.3d 1054, 1061 (11th Cir. 1998)).

      III.   ANALYSIS

      Here, Airbnb has asserted that Ms. Lewis assented to the relevant arbitration

agreement when she agreed to Airbnb’s Terms of Service during the account
                                          -2-
Case 6:20-cv-01961-ACC-LRH Document 36 Filed 02/11/21 Page 3 of 4 PageID 251




registration process, and Plaintiff has conceded that “there are no remaining legal

arguments to oppose Defendant’s Motion to Compel Arbitration.” (Docs. 7, 35). The

arbitration agreement included in Airbnb’s Terms of Service stated, in relevant part:

             You and Airbnb mutually agree that any dispute, claim or
      controversy arising out of or relating to these Terms or the breach,
      termination, enforcement or interpretation thereof, or to the use of the
      Airbnb Platform, the Host Services, the Group Payment Service, or the
      Collective Content (collectively, “Disputes”) will be settled by binding
      arbitration (the “Arbitration Agreement”). If there is a dispute about
      whether this Arbitration Agreement can be enforced or applies to our
      Dispute, you and Airbnb agree that the arbitrator will decide that issue.

(Doc. 34-5 at 14).

      As Plaintiff has conceded that Airbnb is entitled to the relief sought in its

Motion to Compel Arbitration (Doc. 7), the Court will enforce the agreement and

compel arbitration.

      IV.    CONCLUSION

      Based on the foregoing, it is ordered as follows:

      1. Defendant Airbnb, Inc.’s Motion to Compel Arbitration and Stay

         Litigation or, in the Alternative, Motion to Dismiss and/or for More

         Definite Statement (Doc. 7) is GRANTED in part and DENIED in part:

             a. To the extent the Motion requests the Court to compel arbitration

                and stay litigation, the Motion is GRANTED;

             b. In all other respects, the Motion is DENIED AS MOOT.

      2. The Clerk is directed to administratively close this case.

                                        -3-
Case 6:20-cv-01961-ACC-LRH Document 36 Filed 02/11/21 Page 4 of 4 PageID 252




        3. Defendant Airbnb, Inc. shall submit a Report concerning the status of

           arbitration by May 1, 2021 and every three months thereafter.

        DONE and ORDERED in Chambers, in Orlando, Florida on February 10,

2021.




Copies furnished to:

Counsel of Record




                                         -4-
